Case 1:20-cv-03263-MLB Document 171-1 Filed 10/09/20 Page 1 of 3




                        Exhibit 1
       Case 1:20-cv-03263-MLB Document 171-1 Filed 10/09/20 Page 2 of 3



               IN THE UNITED STATES DISTRICT COURT
                  NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

 LUCILLE ANDERSON, et al.,                )
                                          )
       Plaintiffs,                        )
                                          )     CIVIL ACTION FILE
 V.                                       )
                                          )     NO. 1:20-CV-03263-MLB
 BRAD RAFFENSPERGER, et al.,              )
                                          )
       Defendants.                        )


                 DECLARATION OF GABRIEL STERLING

      Pursuant to 28 U.S.C. § 1746, I, GABRIEL STERLING, make the

following declaration:

      1.    My name is Gabriel Sterling. I am over the age of 21 years, and I

am under no legal disability which would prevent me from giving this

declaration. If called to testify, I would testify under oath to these facts.

      2.    I am the Implementation Manager for the Statewide Voting

System for the Secretary of State's Office. I have held that position since

October 2019. Since taking this position, I have acquired firsthand knowledge

of the implantation of Georgia's new Statewide Voting System.

      3.    In terms of equipment availability, the State provided to counties

an allotment of BMDs based on the greater of (a) the number of direct-

recording electronic ("DRE") voting machines used in prior elections; or (b) an

amount equal to that of 1 for every 225 active voters in each county as part of
      Case 1:20-cv-03263-MLB Document 171-1 Filed 10/09/20 Page 3 of 3



the initial rollout of the State's new BMD voting equipment. A corresponding

amount of other election system components (e.g. pollpads, polling place

scanners, etc.) was also provided by the Secretary to county election officials.

      4.    Regarding training, the Secretary of State's office does not

conduct poll worker training directly; for the State to undertake this function

now, during an ongoing election, would be logistically infeasible.

      5.    The financial cost alone of taking over poll worker training,

although difficult to calculate at this stage, would be significant. And there

are currently no funds budgeted or allocated for such an undertaking.

      6.    With respect to provisional ballots and emergency ballots, the

State regulations governing the number that must be on-hand (Ga. Comp. R.

& Regs. 183-1-12-ll(c) (emergency paper ballots) 183-1-12-.18(3) (provisional

ballots)) were developed by a working group that included State Election

Board members, Secretary of State's office staff, and county election officials.

This was intentional, as the county election officials possess unique, ground-

level knowledge and experience regarding these issues.

      I declare under penalty of perjury under the laws of the United States

of America that the foregoing is true and correct. Executed this 5th day of

October 2020.



                                     GABRIEL STERLING
